Citation Nr: 1638312	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-20 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son, J.C.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from July 1942 to October 1945, with combat service in World War II.  He died in December 2007 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the claims file was subsequently transferred to the VA Pension Management Center in Milwaukee, Wisconsin.  The appellant and her son, J.C., presented sworn testimony at a hearing before the undersigned in July 2016.  A transcript of that hearing is of record. 

In July 2012 and August 2014, the Board remanded this case for further development and it has now been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The April 2008 rating decision denying service connection for the cause of the Veteran's death became final, and new and material evidence was received to reopen this previously denied claim.


CONCLUSION OF LAW

New and material evidence having been received, the previously denied claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the July 2016 testimony of the appellant and her son concerning a new theory of entitlement is new and material evidence sufficient to allow for the reopening of the previously denied claim of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a) (a claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim).  The claim of entitlement to service connection for the cause of the Veteran's death was originally denied in an April 2008 rating decision because it was found that the cause of death was not related to his military service.  The April 2008 rating decision became final because the appellant did not submit a Notice of Disagreement or new evidence in connection with that claim within the appeal period.  See 38 C.F.R. § 3.156(b).  

During her hearing before the Board, the appellant testified that the Veteran had a psychiatric disorder that she believes had its onset in or was caused by his military service.  She and her son further testified that as a result of the Veteran's psychiatric disorder, he did not seek medical treatment that would have prolonged his life.  This testimony is "new" evidence because it was not previously of record, and "material" because it addresses an unestablished element, i.e., a relationship between the cause of the Veteran's death and service.  See 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, the Court held that the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  24 Vet. App. 110, 117 (2010).   Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence can reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purposes of deciding whether to reopen a claim, any evidence the appellant submits is presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

The appellant is seeking service connection for the Veteran's death.  The cause of death listed on his death certificate is lung masses, presumed lung cancer.  Other significant conditions contributing to death, but not resulting in the underlying cause of death are identified as hypertension, atrial fibrillation and schizo-affective disorder.  The appellant contends that the Veteran's psychiatric disorder had its onset during service or is otherwise related to his active military service.  She further contends that as a result of his psychiatric condition, he was unable to make decisions regarding his health care and failed to seek medical treatment that would have prolonged his life.  See Hearing Tr. at 7-8, 49-50.  

Alternatively, the appellant asserts that the VA's negligence in leaving a chest tube in the Veteran's left chest after surgery substantially contributed to his death.  VA medical records show that the Veteran was admitted to a VA medical center in June 2002, at which time he was treated for left pleural effusion with chest tube placement.  The effusion subsequently cleared but a portion of the chest tube was mistakenly left in place in the left chest.  It was not discovered until November 2002.  In January 2003, a portion of the retained chest tube was removed; however, the chest tube could not be completely excised.  Thus, a portion of the chest tube remained in the Veteran's left chest.  The Veteran was granted compensation benefits for this additional disability under 38 U.S.C. § 1151.

The appellant argues that as a result of VA's negligence, the Veteran became distrustful of the VA health providers and thus did not seek treatment that would have prolonged his life.  See Hearing Tr. at 49-50.  She also contends that as a result of having part of a tube in his left chest, his options for treatment of his right lung condition were limited.  See August 2011 VA Form 9.

In a March 2012 VA Medical Opinion, the VA examiner addressed the appellant's contention that the remaining portion of the left chest tube impacted the treatment options for the Veteran's right lung condition.  In providing this opinion, the VA examiner relied on VA records concerning the Veteran's treatment for his right lung mass that are not part of the claims file.  Specifically, the examiner referenced treatment notes from January 2006, May 2006 and October 2006.  These records must be obtained on remand.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, in a statement received by VA in July 2016, the appellant reports that the Veteran was treated at Garden City Hospital in May 2007 for severe pain in his leg and back, and that during this treatment, his doctors expressed concerned about the tube in the Veteran's "left lung."  The records from Garden City Hospital are not part of the claims file.  Attempts to obtain these documents should be made.  

During the July 2016 hearing, the appellant's representative requested that a medical opinion be obtained to determine the nature and etiology of the Veteran's psychiatric disorder(s), contending that there is some evidence of record to suggest that his psychiatric disorder was related to service.  Although the appellant testified that she did not observe the Veteran to exhibit any psychiatric symptoms prior to 1951 and the medical records in evidence show no complaint of or treatment for a psychiatric condition prior to 1952, there is a notation in an October 1952 medical record stating that the Veteran was "reliving war experiences."  Additionally, the appellant reported that in 1952, one of the Veteran's treating doctors indicated that his illness stemmed from the war.  See Written Statement received July 2016; see also Hearing Tr. at 13.  Thus, the Board finds that a medical opinion should be obtained addressing whether the Veteran had a psychiatric disorder that had its onset in or is related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records from January 2003 to December 2007, including those referenced in the March 2012 VA Medical Opinion (treatment notes from January 2006, May 2006 and October 2006).  
2.  Ask the appellant to identify any private medical care providers who treated the Veteran for his lung cancer and/or other lung disorders.  After securing any necessary authorization, obtain records from any identified providers, including Garden City Hospital.

3.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's in-service and post-service psychiatric symptomatology.  The appellant should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, obtain a medical opinion from a VA examiner concerning the nature and etiology of the Veteran's psychiatric condition.  The claims file should be made available to and reviewed by the examiner. 

After a review of the claims file, including the lay statements provided by the appellant, the examiner should address the following:

(a)  identify all psychiatric conditions the Veteran had during his lifetime; 

(b) state whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service, including the Veteran's combat service in World War II.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the appellant, as well as the VA and private medical records noting the Veteran's psychiatric symptoms.

If it is determined that the Veteran had a psychiatric condition that had its onset in service or is related to his military service, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's psychiatric condition had an impact on his ability to make decisions regarding his medical care.

The report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal under both 38 U.S.C.A. §§ 1310 and 1151.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


